DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it exceeds 150 words. Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herzog et al. (US 6,574,974) [Herzog].
Regarding claim 1, Herzog discloses a harvest fault handling method executable by a controller (170 in Figure 2) for an automatic ice maker (130 in Figure 2) comprising:
detecting and determining that a fault occurs in an ice harvesting component(a rake, 166 in Figure 2) during harvest operations by utilizing a thermistor (180, Figure 3) for an ice mold (150 in Figure 2), a first (174, Figure 3) and a second (176, Figure 3) transducers coupled to a rake (166 in Figure 2) and a feeler arm (172 in Figure 2), a processor, and a timer [Lines 34-40 in Column 1] when ice is not harvested within a predetermined time period [Lines 64-66 in Column 1], and 
controlling a heater (164 in Figure 2) of the ice maker to heat the ice mold of the ice maker according to one or more preset temperatures that gradually increase [Lines 63-64 in Column 8 and Lines 15-16 in Column 9].
Herzog discloses that three harvest sequences or states are employed (Figure 7A and 7B) to harvest ice and a harvest fix sequence is activated as a self-correcting feature once seven minutes has elapsed since the first test mode was entered [Lines 12-16 in Column 9] by operating the heater at elevated temperatures between 15-degree C and 20-degree C to melt ice pieces that may have jammed the ice maker [Lines 19-21 in Column 9]. Herzog also discloses that the inventors apply three sets of temperatures, which are an ice detaching temperature between 0-degree C and 2-degree C [Lines 47-48 in Column 8], a temperature greater than or equal to 2-degree C [Lines 63-64 in Column 8], and an elevated temperature between 15-degree C and 20-degree C [Lines 15-16 in Column 9] to properly harvest ice or to resolve ice jamming issues.
Regarding claims 2 and 3, Herzog discloses the harvest fault handling method for the ice maker as set forth in claim 1, wherein the detecting and determining that a fault occurs in the ice harvesting component comprises:  
executing harvest sequences (a first [Lines 43-49 in Column 8], a second [Lines 55-57 in Column 8], and a third harvest sequences [Lines 12-22 in Column 9]) including an ice harvesting operation using the rake (166 in Figure 2) and checking sequence flags [Line 51 in Column 8 and Lines 8-9 in Column 9] and the positions of the rake and the feeler arm coupled to the motor [Lines 16-17 in Column 9],
analyzing the sequence flags (Figure 7A and 7B) and the positions of the rake and the feeler arm to determine that the rake is not reset to its home position by checking the position of the first transducer [Lines 23-46 in Column 9], and 
determining that the ice harvesting component is stuck by ices, or the ice harvesting component is frozen when the ice harvesting operation fails [Lines 19-21 in Column 9].
Regarding claim 8, Herzog discloses the harvest fault handling method for the ice maker as set forth in claim 1, wherein the ice maker comprises:
an ice mold (150 in Figure 2),
an ice storage bin or bucket (168 in Figure 2) configured to store ices harvested out of the ice mold, 
a switch (implicitly disclosed because the switch is an indicator that the ice storage bin or bucket is removed from the refrigerator, Lines 5-10 in Column 8) for the ice storage bin, and 
wherein the harvest fault handling method further comprises: 
determining that a fault occurs in the ice harvesting component when ice is not harvested within a predetermined time period [Lines 64-66 in Column 1], 
determining that a time period (time delay, 3 minutes [Lines 3-5 in Column 8]) during which the switch for the ice storage bin is dislocated is less than a preset manual handling time period (30 minutes [Lines 39-41 in Column 8]), and
controlling the heater to heat the mold according to the one or more gradually increasing preset target temperature [Lines 63-64 in Column 8 and Lines 15-16 in Column 9].
Regarding claim 9, Herzog discloses a device comprising:
at least one processor (employed in the controller [Lines 14-15 in Column 5])
a memory (implicitly disclosed because the controller employs a processor and is programmed), and 
at least one program stored on the memory [Lines 58-67 in Column 1], and 
implementing, when executed by the at least one processor that
detecting and determining that a fault occurs in an ice harvesting component of an ice maker when ice is not harvested within a predetermined time period [Lines 64-66 in Column 1, Lines 26-42 in Column 8, and Figure 7A and 7B] and
controlling a heater of the ice maker to heat the mold based on one or more preset target temperatures that gradually increase [Lines 63-64 in Column 8 and Lines 15-16 in Column 9].
Regarding claim 11, Herzog discloses an ice maker comprising:
a fault handling apparatus,
an ice harvesting component (a rake, 166 in Figure 2), and
a heater (164 in Figure 2), and 
the fault handling apparatus including: 
a first detecting module (a thermistor (180, Figure 3), a first (174, Figure 3) and a second (176, Figure 3) transducers, a feeler arm (172 in Figure 2), a processor, and a timer) configured to detect and determine that a fault occurs in the ice harvesting component (a rake, 166 in Figure 2),
a controlling module (a controller, 170 in Figure 2) configured to control the heater to heat the mold based on one or more preset target temperatures that gradually increase [Lines 63-64 in Column 8 and Lines 15-16 in Column 9].
Regarding claim 12, Herzog discloses the ice maker as set forth in claim 11, wherein the first detecting module comprises: 
a collecting unit (employed in the controller), configured to collect a reset signal of the ice harvesting component after the ice harvesting component completes an ice harvesting operation [Figure 7A and 7B and Lines 35-46 in Column 9], and
a determining unit (employed in the controller), configured to analyze the reset signal to determine that the ice harvesting component is not reset to its home position, and to determine that the ice harvesting component is stuck by ice [Figure 7A and 7B and Lines 23-37 in Column 9].
Regarding claim 13, Herzog discloses the ice maker as set forth in claim 11, wherein 
the controller controls the ice harvesting component by controlling the motor (178 in Figure 3) [Lines 60-64 in Column 8] to execute an ice harvesting operation according to an ice harvesting control signal when ice harvesting conditions meet and the first detecting module comprises:
a detecting unit (employed in the controller) detecting the ice harvesting action signal for the ice harvesting by utilizing the first transducer (174, Figure 3) and the preset time and 
a determining unit (employed in the controller) determining that the ice harvesting operation fails according to the ice harvesting action signal and to determine that the ice harvesting component is frozen by checking whether ice is not harvested within a predetermined time period or not. [Lines 64-67 in Column 1]. 
Regarding claims 14 and 15, Herzog discloses the ice maker as set forth in claim 11, wherein, the controller controls the heater to heat the mold for a first preset time period (a delay longer than one second [Lines 57-58 in Column 8], or to heat the mold up to 7 minutes [Lines 10-12 in Column 9]) based on a first preset target temperature (a temperature greater than or equal to 2-degree C, Lines 63-64 in Column 8) of the one or more present target temperatures that is higher than an ice detaching temperature (Lines 47-48 in Column 8), and the controller controls the heater to heat the mold for a second preset time period (7 minutes up to 30 minutes since the first test mode is entered, Lines 37-40 in Column 8) based on a second preset target temperature (an elevated temperature between 15-degree C and 20-degree C, Lines 15-16 in Column 9) of the one or more present target temperatures that is higher than the first preset target temperature. 
Herzog does not disclose a third preset target temperature. 
However, Herzog is capable of adding multiple preset target temperatures if needed because Herzog discloses a few preset target temperatures. 
Regarding claims 16 and 17, Herzog discloses the ice maker as set forth in claim 14, comprising
an ice mold (150 in Figure 2) and
the fault handling apparatus including a processor employed in the controller (170 in Figure 2) configured to acquires a temperature in the mold after the controller controls the heater [Lines 39-41 in Column 1 and Lines 60-65 in Column 8].
Regarding claim 18, Herzog discloses the ice maker as set forth in claim 11, comprising:
an ice mold (150 in Figure 2),
an ice storage bin or bucket (168 in Figure 2) configured to store ices harvested out of the ice mold, and
a switch (implicitly disclosed because the switch is an indicator that the ice storage bin or bucket is removed from the refrigerator, Lines 5-10 in Column 8) for the ice storage bin.
Herzog does not disclose a second detecting module.
However, Herzog is capable of adding a second detecting module if needed because Herzog discloses a first detecting module.  
Regarding claim 19, Herzog discloses the ice maker as set forth in claim 11, comprising:
an ice maker (130 in Figure 2), 
an ice mold (150 in Figure 2) located in the ice maker, 
a heater (164 in Figure 2), 
a thermistor (180, Figure 3) and 
an ice harvesting component (a rake, 166 in Figure 2) for harvesting ices made in the ice mold.
Regarding claim 20, Herzog discloses a refrigeration device (Figure 1) comprising the ice maker as set forth in claim 19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Herzog et al. (US 6,574,974) [Herzog].
Regarding claims 4-7 Herzog discloses the harvest fault handling method for the ice maker as set forth in claim 1, wherein controlling the heater to heat the mold according to the one or more preset target temperatures comprises:
controlling the heater to heat the mold for a first preset time period (a delay longer than one second [Lines 57-58 in Column 8], or to heat the mold up to 7 minutes [Lines 10-12 in Column 9]) based on a first preset target temperature (a temperature greater than or equal to 2-degree C [Lines 63-64 in Column 8]) of the one or more present target temperatures that is higher than an ice detaching temperature (Lines 47-48 in Column 8), and
controlling the heater to heat the mold for a second preset time period (7 minutes up to 30 minutes since the first test mode is entered [Lines 37-40 in Column 8]) based on a second preset target temperature (an elevated temperature between 15-degree C and 20-degree C [Lines 15-16 in Column 9]) of the one or more present target temperatures that is higher than the first preset target temperature.
Herzog discloses that the inventors gradually increase the preset target temperatures to melt ice pieces that may have jammed the ice maker.
Herzog does not disclose a third preset target temperature. 
However, MPEP 2144.05 (II)(A) tells that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Therefore, it is not inventive to add more higher preset target temperatures to resolve the jamming issues caused by ice pieces because Herzog clearly discloses that operating the heater at an elevated temperature by the controller is a solution for the jamming issues by the ice pieces. 
For claim 5, the third preset target temperature is 105 [Symbol font/0xB0]C. There is no critical evidence to one of ordinary skill in the art to add 105 [Symbol font/0xB0]C because it is far higher than the melting point of ice, 0 [Symbol font/0xB0]C although there are needs to consider a measurement error due to the accuracy of a measurement device and the indirect temperature measurement of ice by measuring the temperature of the mold. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE HYUN JIN whose telephone number is (571)272-8972. The examiner can normally be reached Monday-Friday 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAE HYUN JIN/Examiner, Art Unit 3763                                                                                                                                                                                                        

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763